19-10412-jlg         Doc 1130       Filed 08/08/19        Entered 08/08/19 17:29:06               Main Document
                                                        Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :       Related Docket No. 1073
---------------------------------------------------------------X

              ORDER (I) AUTHORIZING DEBTORS TO ENTER INTO
         AN AMENDMENT TO POSTPETITION FINANCING ARRANGEMENT
    AND PAYMENT OF FEES THEREUNDER AND (II) GRANTING RELATED RELIEF

                    Upon the motion (the “Motion”)2 of Ditech Holding Corporation and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for entry of an order (a) authorizing the Debtors’ entry into the DIP

Amendment to the DIP Facilities and payment of the DIP Amendment Fee thereunder and

(b) granting related relief, all as more fully set forth in the Motion; and the Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.); and consideration of the Motion and the requested relief being a core proceeding pursuant

to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and

1409; and due and proper notice of the Motion having been provided to the Notice Parties in


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
     Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
     Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
     Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
     LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
     Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
     100, Fort Washington, Pennsylvania 19034.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion.




WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1130       Filed 08/08/19     Entered 08/08/19 17:29:06        Main Document
                                                     Pg 2 of 3


accordance with the Case Management Order; and such notice having been adequate and

appropriate under the circumstances, and it appearing that no other or further notice need be

provided; and the Court having reviewed the Motion; and the Court having held a hearing on the

Motion to consider the relief requested in the Motion on August 7, 2019 (the “Hearing”); and

upon the Lewis Declaration, filed contemporaneously with the Motion, and the record of the

Hearing; and the Court having determined that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and it appearing that the relief requested in the

Motion is in the best interests of the Debtors, their estates, creditors, and all parties in interest; and

upon all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The Motion is granted to the extent set forth herein.

                    2.        The Debtors are authorized to enter into and perform their obligations under

the DIP Amendment.

                    3.        The Debtors are authorized to pay the DIP Amendment Fee in accordance

with the DIP Amendment.

                    4.        The requirements of Bankruptcy Rule 6004(h) are waived, and this Order

shall be immediately effective and enforceable upon its entry.

                    5.        The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.




                                                        2
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1130       Filed 08/08/19     Entered 08/08/19 17:29:06         Main Document
                                                     Pg 3 of 3


                    6.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.



Dated: August 8, 2019
       New York, New York

                                                     /s/   James L. Garrity, Jr.
                                                     THE HONORABLE JAMES L. GARRITY, JR.
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                           3
WEIL:\97142246\1\41703.0010
